Citation Nr: 0603593	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-24 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for depression from January 15, 2002 to April 2, 
2003. 

2.  Entitlement to a disability rating in excess of 50 
percent for depression from April 3, 2003 to April 20, 2004. 

3.  Entitlement to a disability rating in excess of 10 
percent for depression from April 21, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1976, and from December 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO continued a 10 percent 
disability evaluation for service-connected depression.  The 
RO also assigned a 10 percent evaluation to the service-
connected urethritis and continued a noncompensable 
evaluation for service-connected nephrosclerosis.  In this 
case, the RO issued notice of the adverse determination on 
May 29, 2003.  In September 2003, the RO received the 
veteran's notice of disagreement with respect to the May 1993 
rating action.  In December 2003, the RO issued a statement 
of the case (SOC), which addressed the increased evaluation 
claims for service-connected non-specific urethritis, 
ephrosclerosis and depression.  On July 13, 2004, the RO 
received the veteran's substantive appeal, wherein the 
appellant indicated that he was only seeking appellate 
consideration of his claim for an increased evaluation for 
depression.  

Under the pertinent law and regulations, following the 
issuance of a statement of the case, the claimant must file a 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later. 38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2005).
Nevertheless, where a claimant submits additional evidence 
within 1 year of the date of mailing of the notification of 
the determination being appealed, and that evidence requires, 
in accordance with 38 C.F.R. § 19.31, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period. 62 Fed. Reg. 
50318, 50319 
(Oct. 3, 2001); 38 C.F.R. § 20.302(b) (2005). 

In this case, in April 2004, the RO received VA outpatient 
reports, dating from April 2003 to January 2004, that were 
pertinent to the veteran's claim for increase for his 
service-connected depression.  Thereafter, on July 13, 2004, 
the RO received the veteran's substantive appeal, wherein the 
appellant indicated that he was only seeking appellate 
consideration of his claim for an increased evaluation for 
depression.  In April 2005, the RO issued a supplemental 
statement of the case (SSOC), which was limited to addressing 
the claim of entitlement to an increased evaluation for 
depression.  In effect, the SSOC can be regarded as an 
original SOC.  With consideration of all the foregoing, the 
Board considers that the appeal is timely vis-à-vis the claim 
of entitlement to an increased evaluation for depression.  
There is no prejudice to the veteran in light of the Board's 
favorable consideration of the timeliness of the appeal of 
the claim for an increased evaluation for service-connected 
depression.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

By a March 2005 rating action, the RO determined that the 
veteran's service-connected depression was 50 percent 
disabling from April 3, 2003 to April 20, 2004, and 10 
percent disabling from April 21, 2004.  Thus, the issues have 
been framed as those listed on the title page.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Phoenix, Arizona.  
A copy of the hearing transcript has been associated with the 
claims files.

The issue of entitlement to a disability rating in excess of 
10 percent for depression from April 21, 2004, is REMANDED to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  For the period from January 15, 2002 to April 2, 2003, 
the veteran's depression was manifested in occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

2.  From April 3, 2003 to April 20, 2004, the veteran's 
depression has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
depressed mood, a dysphoric and blunted affect, anhedonia, 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  For the period from January 15, 2002 to April 2, 2003, 
the criteria for a disability rating in excess of 10 percent 
for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9434 (2005).

2.  For the period from April 3, 2003 to April 20, 2004, the 
criteria for a disability rating in excess of 50 percent for 
depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in 
September 2004, a December 2003 statement of the case, and 
April and June 2005 supplemental statement of the cases.  In 
particular, the September 2004 letter informed the veteran 
that to substantiate his increased evaluation claim(s), the 
evidence must show that his service-connected depression had 
increased in severity since he was last examined by VA in 
August 2002.  In the September 2004 letter, the RO instructed 
the veteran that the evidence included a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service/personnel medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, was to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the September 2004 notice provided by the RO was 
generally not provided until after the RO adjudicated the 
veteran's claim in May 2003, this sequence of events does not 
amount to error on the part of the RO, because the notice 
satisfies the content requirements of the VCAA and afforded 
the veteran a meaningful opportunity to participate in the 
adjudication process.  Mayfield and Pelegrini, both supra.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's 
notifications suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, extensive post-service VA 
treatment and examination reports and statements, submitted 
from the veteran and his representative, and hearing 
testimony of the appellant and his spouse are of record.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that the veteran testified in support of 
his claim before the undersigned Veterans Law Judge at the RO 
in Phoenix, Arizona in September 2005.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  

II.  Relevant Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7 (2005). The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3 (2005).

The RO has evaluated the veteran's depression under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005). A 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

III.  Factual Background

VA outpatient reports, dating from September 2000 to January 
2002, reflect that the veteran received treatment for 
unrelated disabilities. 

An August 2002 VA mental examination report reflects that the 
veteran experienced depressive symptomatology after 
recurrence of his Hodgkin's lymphoma in the year 2000.  The 
veteran related that he had been employed until 1992, when he 
was diagnosed with cancer and needed to undergo chemotherapy.  
After his treatment, he returned to work until January 2002, 
when he resumed chemotherapy.  He stated that, "I couldn't 
deal with the people no more."  He indicated that during a 
typical day, he watched television or "piddle around" the 
house.  He reported that he golfed twice a week.  The veteran 
related that he had been married for thirty-"some" years, 
and described the status of the marriage as "fine."  The 
veteran reported having two adult daughters, and reported 
having no problems with either one of them.  He described 
having a decreased appetite (his weight had remained stable 
at 172 pounds), irritability, sleep disturbance (he reported 
that he slept five to six nights a week), and hopelessness.  
He denied any suicidal ideation.  The veteran reported having 
rare episodes of crying.  He described his energy level as, 
"Okay."  The veteran related that he had diminished 
interest in activities that he used to enjoy, such as 
camping.  

Upon mental status evaluation in August 2002, the veteran's 
immediate, recent and remote memories were good.  He was 
oriented in all spheres (the veteran did not know that he was 
going to be evaluated).  His speech was normal but vague on 
occasion.  The veteran was emotional and tearful when he 
discussed the rating process.  His thought process production 
was that he generally spoke in response to the examiner's 
question.  His responses were abundant in nature.  His 
continuity of thought was goal-directed and relevant.  There 
was no evidence of any suicidal or homicidal ideation.  
"There were feelings of unreality, ideas of reference, or 
delusions."   The veteran's abstractability and 
concentration were good.  The veteran described his mood as 
"okay."  He was alert, responsive and cooperative.  His 
judgment and insight were described as good and fair, 
respectively.  The examiner entered a diagnosis of depressive 
disorder secondary to lymphoma.   A Global Assessment of 
Functioning Score (GAF) of 70 was recorded.  

VA outpatient reports, dating from August 2002 to January 
2004, pertinently reflect that on April 3, 2003, the veteran 
was seen for depression.  At that time, he also complained of 
having a poor appetite with weight loss, decreased energy and 
motivation and anhedonia for the previous two to three 
months.  The veteran denied having any suicidal thoughts.  
Upon mental status evaluation, the veteran was well groomed 
and made occasional eye contact.  He was cooperative and 
pleasant, but became easily frustrated when he discussed his 
illness (i.e., lymphoma) and problems with VA.  His mood was 
depressed with a blunted affect.  His thought process was 
linear and tight.  His thought content was negative for any 
suicidal or homicidal ideations or psychotic symptoms.  His 
insight and judgment were intact.  An assessment of major 
depressive disorder, recurrent and severe, without psychosis 
secondary to medical condition (lymphoma) was entered.  When 
seen in early July 2003, a mental status examination was 
essentially normal with the exception of the veteran 
demonstrating a frustrated mood and dysphoric affect.  In 
late July 2003, he reported having an increased depressed 
mood, anhedonia, low energy, poor sleep (three hours a 
night), and loss of appetite (he had lost five pounds).  The 
veteran denied having any suicidal, manic or psychotic 
symptoms.  He thought that his medication might be helping 
him.  Upon mental status evaluation, the veteran described 
his mood as "hangin' in there."  His affect was slightly 
depressed.  His thought process and content were coherent and 
linear, respectively.  The veteran denied having any suicidal 
or homicidal ideations, anxiety or "AVH."  His insight and 
judgement were found to have been adequate for treatment.  

Upon mental status evaluation in mid-December 2003, the 
veteran continued to reveal a "low" mood and a dysphoric 
affect with restricted range.  A GAF score of 45 was 
assigned.  In mid-to-late January 2004, the examining 
physician noted that the veteran had a long history of a 
"low" mood, poor energy, sleep disturbance, and feelings of 
hopelessness after being diagnosed with Non-Hodgkins lymphoma 
in 1992.  The examiner noted that there was no history of any 
suicidal or homicidal ideation, manic, hypomanic, psychotic, 
obsessive compulsive, or somatoform symptoms.  It was noted 
that the veteran had been married for over thirty years, had 
two children and had fairly good relationships.  Upon mental 
status evaluation, the veteran was oriented in all spheres.  
His thought process was rational; there was no evidence of 
any paranoia, delusions or hallucinations.  There was no 
suicidal ideation.  His cognition was intact.  Insight and 
judgment were found to have been fair.  A diagnosis of mood 
disorder due to lymphoma, with depressive features was 
entered.  A GAF score of 50 was recorded.  

IV.  Analysis

A.  Depression from January 15, 2002 to April 2, 2003

The veteran's depression is evaluated as 10 percent disabling 
from January 15, 2002 to April 3, 2003, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

After a careful review of the record, the Board finds that 
the preponderance of the evidence does not support a 
disability rating in excess of 10 percent for the veteran's 
depression from January 15, 2002 to April 2, 2003.

The Board notes that during an August 2002 VA examination, 
the veteran indicated that he had become easily frustrated 
and stressed since the recurrence of his lymphoma.  The 
veteran also reported having sleep disturbance and a 
decreased appetite.  However, a mental status evaluation in 
August 2002 was essentially within normal limits with the 
exception of some vague and tearful speech when the veteran 
discussed his frustration with the rating process.  Although 
the veteran reported being depressed, his mood was euthymic 
on evaluation.  In addition, although the veteran reported 
that he had experienced sleep disturbance, he also indicated 
that he slept five to six nights a week.  In addition, while 
the VA examiner noted that there were "feelings of 
unreality, ideas of reference, or delusions," this does not 
correspond with other objective findings such as, goal-
directed and relevant continuity of thought, an intact 
memory, and an absence of any panic attacks and suicidal or 
homicidal ideation, criteria that correspond with higher 
evaluations.  The Board also notes that the August 2002 VA 
examination report reflects that the veteran was assigned a 
GAF score of 70.  In this regard, the Board observes that, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV), a GAF score between 61 
and 70 indicates that there are some mild (italics added) 
symptoms, (e.g., depressed mood and mild insomnia); or  some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

With regards to social relationships, the veteran has been 
married for over thirty years and has described his marriage 
as "fine."  He also has a relationship with his two adult 
daughters, and has continued to play golf twice a week.  
Regarding industrial impairment, the veteran most recently 
worked as a real estate agent until the year 2000, when he 
ceased work primarily because he had to resume chemotherapy 
treatment for his lymphoma.   

In sum, the Board finds that the veteran's depression more 
closely approximates the criteria for a 10 percent disability 
rating for the period from January 15, 2002 to April 2, 2003.  



B.  Depression from April 3, 2003 to April 20, 2004

The veteran's depression is evaluated as 50 percent disabling 
from April 3, 2003 to April 20, 2004, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against an initial evaluation greater than 50 percent for 
service-connected depression from April 3, 2003 to April 20, 
2004.  In support of the foregoing conclusion, the Board 
notes that a review of the VA medical evidence of record 
during this period does not reflect that the veteran has 
symptomatology typical of a higher rating of 70 percent.  In 
this regard, he has not demonstrated any of the 
symptomatology required by the 70 percent rating.  In this 
regard, the clinical evidence of record reflects that upon 
mental status evaluations by VA in late July 2003 and January 
2004, there was no evidence of neglect of personal appearance 
or hygiene, obsessional rituals which interfered with routine 
activities, illogical or obscure speech.  Indeed, those same 
examination reports also reflect that the veteran's thought 
process was linear and goal directed without flight of ideas.  
In any event, it is the criteria for the 50 percent rating 
that specifically refers to symptoms experienced by the 
veteran--problems such as disturbances of motivation and 
mood, flattened affect, and difficulty in establishing and 
maintaining effective relationships, etc.  As noted 
previously, despite the veteran's depressive symptomatology, 
he most recently maintain employment as a real estate agent 
until the year 2000, when he had to resume chemotherapy 
treatment for his lymphoma.  Furthermore, the veteran has 
maintained a relationship with his wife for over thirty years 
and has a good relationship with his two children.  
Consequently, the Board finds that his depression is best 
represented by the criteria for a 50 percent rating, not 
those for the 70 percent rating for the period for the period 
from April 3, 2003 to April 20, 2004.  38 C.F.R. § 4.130 
(Diagnostic Code 9434) (2005).

V.  Conclusion

As the preponderance of the evidence is against the instant 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A.              § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  As noted 
previously, the veteran most recently worked as a real estate 
agent until the year 2000, when he ceased work primarily 
because he had to resume chemotherapy treatment for his 
lymphoma.  Therefore, the Board will not consider the 
question of entitlement to extraschedular evaluations with 
respect to the instant claims on appeal.


ORDER

A disability rating in excess of 10 percent for depression 
for the period from January 15, 2002 to April 2, 2003, is 
denied.

A disability rating in excess of 50 percent for depression 
for the period from 
April 3, 2003 to April 20, 2004, is denied.


REMAND

The veteran's depression is evaluated as 10 percent disabling 
from April 21, 2004 under 38 C.F.R. § 4.130, Diagnostic Code 
9434.  The veteran contends that his depression is more 
severely disabling than that reflected by the current 10 
percent evaluation.  In this regard, he maintains that he has 
crying spells associated with his depression, social 
isolation, low energy, hopelessness, and sleep disturbance.  

Pertinent VA outpatient reports, dating from April 2003 to 
March 2005, reflect that when seen on April 21, 2004, the 
veteran indicated that he was doing fairly well.  He reported 
that he was sad as a result of his older sister's death, 
which had occurred a few months previously.  A mental status 
examination of the veteran was essentially unremarkable.  A 
diagnosis of mood disorder due to lymphoma, with depressive 
features was recorded.  A GAF score of 55 was entered.  

In a September 2004 letter, the RO informed the veteran that 
they were ordering a VA examination in order to determine the 
current level of his depression.  The RO instructed the 
veteran that the his local VA Medical Center (VAMC) would 
inform him of the time, date and place of the examination.  
The RO stated that if the veteran failed to report for the 
scheduled VA examination in connection with his claim for 
increase, that it would be denied in accordance with 
38 C.F.R. § 3.655 (2005).  The veteran was instructed to 
inform the VAMC if he was unable to attend the examination.  
Thereafter, in October 2004, the veteran failed to report for 
a VA examination scheduled in connection with his claim for 
increase.  However, a review of the claims files does not 
include the letter from the VAMC notifying the appellant of 
his scheduled October 2004 VA examination.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2005 that he was willing to report for another VA 
examination in support of his claim for increase for his 
service-connected depression.  (Transcript (T.) at page (pg.) 
5).  

Given that much time has passed since the August 2002 VA 
examination, when the veteran was assigned a GAF score of 70 
and a mental status examination was essentially unremarkable 
with the exception of some vague and tearful speech, the 
Board finds that one more attempt to examine the veteran 
should be undertaken.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should contact the appellant 
and request that he identify the names, 
address, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his depression at any time since April 
21, 2004.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected 
depression.  The psychiatrist should 
assign a GAF score and explain the 
significance of the score in terms of 
social and industrial impairment.  The RO 
also should provide the examiner with 
copy of the psychiatric rating criteria, 
and findings should be made that are 
responsive to the rating criteria with 
respect to the service-connected 
depression only.  The examiner should 
explain the rationale for all opinions 
given.  The claims folders, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.  
Prior to scheduling the examination, the 
RO should advise the veteran of the date, 
time, and location of the scheduled 
examination.  The RO should also advise 
the appellant that failure to report for 
the examination can result in a denial of 
his claim under 38 C.F.R. § 3.655(b).  
All notices to and communications (or 
efforts at communication) with the 
veteran must be documented in the claims 
folders.  

3.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to a rating greater than 10 
percent for depression from April 21, 
2004.  

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the veteran has not reported 
for the scheduled examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 and an explanation of the 
regulation's application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


